Citation Nr: 1606432	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-28 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating for a lumbar disability in excess of 40 percent.  

3.  Entitlement to an initial evaluation for plantar fasciitis and pes planus rated 10 percent disabling prior to April 11, 2015, and 50 percent thereafter. 

4.  Entitlement to an effective date prior to May 8, 2011, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issues of service connection for a cervical spine disability; cubital tunnel syndrome; hallux valgus; an ulnar disorder of the elbow; and whether new and material evidence has been received to reopen claims for service connection for a depressive disorder (other than service-connected posttraumatic stress disorder (PTSD)), bilateral foot arthritis, hypertension, and gastroesophageal reflux disease (GERD); as well as entitlement to special monthly compensation (SMC) based on the need of the regular aid and attendance of another (A&A) or by reason of being housebound (HB); special home adaptation; specially adapted housing; and automobile or other conveyance and adaptive equipment or adaptive equipment only, are the subject of a separate decision).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to February 2005. 

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Offices (RO) which in pertinent part denied service connection for bilateral hearing loss and bilateral pes planus; granted service connection for a lumbar spine disability which was assigned a 10 percent rating; granted service connection for bilateral plantar fasciitis and assigned a 10 percent rating, all effective August 9, 2008.  It also granted service connection for a left buttock scar which was assigned an initial noncompensable rating.  

A March 2010 rating decision increased the disability rating for a lumbar spine disability, from 10 percent to 40 percent, effective July 23, 2009.  

In pertinent part, an April 2013 rating decision granted service connection for lumbar radiculitis of the right lower extremity assigned a 10 percent rating, and granted service connection for lumbar radiculitis of the left lower extremity assigned a 20 percent rating; granted a TDIU rating and established basic eligibility to Dependents' Educational Assistance (DEA), all effective March 14, 2012.  

The Veteran was notified of these determinations by an April 2013 VA letter and was advised of his appellate rights.  Since the information of record indicates that the Veteran has not filed a time Notice of Disagreement (NOD contesting either the effective dates or the levels of compensation assigned for the radiculitis of each leg, following the grants of service connection, these two issues are not in direct appellate status.  Specifically, in July 2014 VA Form 21-0958 (NOD) was received but this was more than one year after then notification of the April 2013 notice and, as such, does not constitute a timely NOD to initiate an appeal.  

In August 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated Veterans of Foreign Wars of the United States (VFW) as his representative.  However, in a March 2015 statement and at his June 2015 Board hearing, the Veteran indicated that he wished to revoke VFW as his power of attorney and representative in his case.  Therefore, the Board recognizes that the Veteran is proceeding in this appeal as pro se. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2015.  A copy of the transcript has been associated with the claims file.  At this hearing he withdrew from appeal the issue of entitlement to an effective date earlier than March 31, 2009 for the grant of service connection for a left buttocks scar.  

In an August 2015 Board decision it was noted that an April 2015 rating decision denied reopening of claims of service connection for depression, bilateral foot arthritis, hypertension, and GERD; denied service connection for a cervical spine disability and hallux valgus; denied SMC based on the need for A&A or by reason of being HB; and denied automobile or other conveyance and adaptive equipment or adaptive equipment only.  

The Board in August 2015 noted that it appeared at that time the RO was still taking action on these issues, as the Veteran requested a Decision Review Officer (DRO) review.  Thus, in August 2015 the Board did not accept jurisdiction over those matters at that time, and noted that they would be the subject of a subsequent Board decision, if otherwise in order.  The Veteran has now perfected an appeal as to these issues and they are the subject of a separate Board decision.  

Also in the August 2015 Board decision it was noted that the issues of entitlement to a special home adaptation grant and entitlement to specially adapted housing were perfected in July 2015, but had not then been certified to the Board.  The RO was still taking action on these issues, as the Veteran requested a video conference hearing on these issues.  As such, the Board did not accept jurisdiction over those issues, but noted that they also would be the subject of a subsequent Board decision, if otherwise in order.  These matters are also addressed in a separate Board decision.  

Pursuant to the Board's August 2015 decision, an August 2015 rating decision granted service connection for intervertebral disc syndrome (IVDS) of the lumbar spine and assigned an initial rating of 40 percent retroactively effective to August 9, 2008.  However, the August 2015 Board decision specifically noted that the issue of a rating in excess of 40 percent for a lumbar spine disability was remanded, to include consideration of potential extraschedular entitlement.  

Also pursuant to the Board decision, which in part remanded a claim for an effective date for a TDIU rating prior to March 14, 2012, the August 2015 rating decision granted service connection for bilateral pes planus which was assigned an initial 10 percent rating effective August 9, 2008.  Also, an earlier effective date for a TDIU rating as of May 8, 2011, was assigned because of an increase in the combined disability evaluation.  

Subsequently, an October 2015 rating decision terminated a separate 10 percent rating for bilateral pes planus and combined the evaluation of that disability with the service-connected bilateral plantar fasciitis and, cumulatively, they were assigned a 50 percent disability rating effective April 11, 2015 (date of VA examination).  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.

As to the claim for an earlier effective date for a TDIU rating the Board notes that in November 2015 the Veteran submitted additional evidence without waiving initial RO consideration thereof.  Because the Substantive Appeal, VA Form 9, was received in August 2009 waiver of such evidence is not presumed.  See 38 U.S.C.A. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  This evidence consisted of a November 12015 Memorandum which was an Advisory Opinion addressed to the Army Review Board Agency pertaining to the Veteran's character of discharge from service.  It was concluded that there was no justification for a "medical discharge" and that his plantar fasciitis had improved by 85 percent with treatment and he could have continued his military service and, further, he had not been eligible to a Medical Evaluation Board because he was pending Court Martial charges.  Additionally, there was no evidence of PTSD during service.  In an attached letter the Veteran questioned the conclusion reached by noting that he was now being compensated for plantar fasciitis and PTSD which he believed was proof that military authorities were aware of his disabilities and, in turn, justified "retro" pay.  However, this evidence does not change the underlying factual background upon which the determination as to the claim for earlier effective date for a TDIU rating is premised and, so, the Board may proceed to adjudicate the merits of this claim without referral of such evidence to the RO for initial consideration.  

The August 2015 Board decision denied earlier effective dates for service connection for a lumbar spine disability and for plantar fasciitis.  However, at the June 2015 videoconference it was stated, at page 3, that the issue of entitlement to an effective date prior to May 8, 2011, for service connection for "PTSD with depression" would be referred to the RO for initial consideration.  Although that matter was not specifically addressed, or referred to the RO, in the August 2015 Board decision it has still not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  VA audiology examinations have documented that the Veteran does not have a hearing loss in either ear by VA standards.  

2.  The Veteran has limited thoracolumbar spinal motion but had never had bed rest prescribed by a physician, does not have any ankylosis, and has not had more than mild radiculopathy in the right leg or more than moderate radiculopathy in the left leg.  

3.  Prior to April 15, 2015, the Veteran's plantar fasciitis and pes planus were not manifested by more than moderate impairment.  

4.  Since April 11, 2015, the plantar fasciitis and pes planus have been manifested by pronounced impairment.  

5.  The Veteran first met the schedular criteria for a TDIU rating as of May 8, 2011, and prior thereto the Veteran's service-connected disabilities did not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for an initial rating for a lumbar disability in excess of 40 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2015).  

3.  The criteria for initial ratings for plantar fasciitis and pes planus rated 10 percent disabling prior to April 11, 2015, and as 50 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 2003, 5020, and 5276 (2015).  

4.  The criteria for an effective date prior to March 14, 2012, for a TDIU rating are not met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16(a) and (b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claims for higher initial ratings for his service-connected disorders of the lumbar spine and the feet arises from a disagreement with the initial disability rating assigned following the grant of service connection.  Similarly, the claim for an earlier effective date for a TDIU rating stems from an initial grant.  Courts have held that once a benefit is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  With respect to the claim for service connection for hearing loss the Veteran was provided with appropriate VCAA notice by letter of April 2009.  

As to assistance, VA has provided information as to how the Veteran could provide evidence and testimony and how it would assist in obtaining evidence.  The Veteran presented testimony at June 2015 travel Board hearing.  VA has obtained available service treatment records and VA medical records.  

The Veteran has been afforded multiple examinations of his low back and his feet.  The Board remanded the claim for a higher rating for the Veteran's service-connected lumbar spine disorder, and this examination of his spine was conducted in October 2015.  The case was also remanded to afford him a VA audiology evaluation as to his claim for service connection for hearing loss, and this was done in October 2015.  He was also afforded a current up-to-date VA rating examination of his feet.  Further, the case was also remanded to obtain VA treatment records of his low back since May 2015, and these are now of record.  

The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of relevant but overlooked evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements needed for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  The Veteran has not alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


Bilateral Hearing Loss

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Background and Analysis

On VA audiology examination in October 2015 the Veteran reported having fluid in his auditory canals and loss of hearing.  The VA examiner stated that a review of audiology examinations from 2003 and 2004 indicated that auditory thresholds were within normal limits.  Moreover, it was stated that the current hearing examination indicated that the Veteran's hearing remained within normal limits, bilaterally.  

Audiometric testing in October 2015 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
5
5
5
5
Left Ear
10
10
10
5
10

Speech discrimination was 98 percent in each ear.  The examiner's diagnosis was that the Veteran's hearing acuity was normal in each ear.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion.  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  In this case, however, there is no competent evidence of a current hearing loss by VA standards.  A hearing loss by VA standards required objective results of audiometric testing and not mere lay evidence of impaired hearing acuity.  Thus, the holding in Hensley, Id., is inapposite.  

The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

The Veteran testified that he was exposed to loud noise in combat during a tour of duty in Iraq, although service records confirming this had been removed from his military records and it was not reported on his DD 214.  Page 3.  He had problems with his hearing when he left the military.  Because he had been discharged under other than honorable conditions he had not been given an examination at service discharge.  He had reviewed records of June 2013 which indicated that he had "some type of axial fluid on my audio-auditory gland."  Page 4.  He had never had a postservice examination of his ears.  Also, he stated that "I didn't even know that I had the infection in my hearing."  Page 4.  He testified that he had been a combat medic during his entire period of military service and on combat missions he had heard several explosions and seen people shot, and also had fired his weapon.  Page 5.  He had never had a postservice evaluation by an audiologist and desired to have such an examination.  Page 6. 

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that causes both chronic hearing loss, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a hearing loss by VA standards which were caused thereby.  The Veteran has not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma under the circumstances which he has related, the Board rejects the supposition that a current hearing loss should be conceded as being due to in-service acoustic trauma.  

Moreover, any contention that the Veteran has had a bilateral hearing loss since military service contrasts with VA audiology evaluations which demonstrated that the Veteran continues to have normal hearing acuity in each ear by VA standards.  Therefore, the Veteran's statements regarding alleged continuity of symptomatology are inconsistent with the absence of a current hearing loss by VA standards. 

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, there is no competent evidence that the Veteran was given a diagnosis during service of any hearing loss, or a diagnosis within one year of service discharge of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  To the extent that it may be contended that he had hearing difficulties even during military service, this is simply too vague to suggest, much less establish that he was given a formal diagnosis of hearing loss during service (the 3rd circumstance under Jandreau).  

Even if the Veteran had been given hearing profiles during military service, and this is not shown or contended, such a profile would not be not proof of and or establish the current existence of a hearing loss by VA standards.  Rather, even if he had been given hearing profiles during service it would have been to conserve and to prevent deterioration of his hearing acuity and, even if done, it is apparent that any such efforts were successful since the recent VA audiology evaluation, and audiometric testing, demonstrate that he now has normal hearing acuity bilaterally.  

If the claimed disability is not shown to have been present any time since VA receives a claim for compensation for that disability, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence is against a finding that the Veteran has had a hearing loss in either ear at any time since he filed his claim for service connection for bilateral hearing loss the appeal as to this issue must be denied.  

The Veteran may believe that he now has chronic bilateral hearing loss.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, the complexity of diagnosing the nature and etiology of a hearing loss is shown by the absence of contemporaneous clinical or lay evidence until years after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and do not support the claim.  Rather, it is probative evidence against the claim for service connection for bilateral hearing loss.  

Thus, the Board finds that the record as a whole and the opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's assertion of the existence of and putative continuity of symptomatology of hearing loss.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other persuasive medical opinion establishing the existence of the Veteran's claimed bilateral hearing loss.  

Accordingly, service connection for bilateral hearing loss is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An initial rating for a lumbar disability in excess of 40 percent

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Although the appellant's neurological symptoms are rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for the lumbar spine disorder.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 225 (2001), Evans v. West, 12 Vet. App. 396, 399 (1999), and Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2013).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

Under 38 C.F.R. § 4.124a, paralysis, neuritis, and neuralgia of the external popliteal (common peroneal) nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 30 percent rating when severe, and a maximum scheduler rating of 40 percent with complete foot drop and slight droop of the 1st phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of the toes is lost; abduction of the foot is lost; adduction weakened; and anesthesia covers the entire dorsum of the foot and toes.  DCs 8521, 8621, and 8721.  

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note 5 of the General Rating Formula. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

Background

As to the rating for the Veteran's service-connected low back the Veteran testified that he had flare-ups of back pain, and that his back disorder caused constant pain and a loss of feeling in his feet.  Pages 17 and 18.  He had unbearable pain during flare-ups and also had spasms.  Pages 18 and 19.  He had low back spasm all the time.  Page 19.  He also had a burning sensation and a sensation of pin-and-needles in his feet.  Pages 19 and 20.  The flare-ups occurred about every three weeks which would render him immobile for five to seven days.  Page 20.  He saw physicians about every three months for his pain.  Page 22.  

On VA spinal examination in April 2009 the Veteran related having been treated for non-radiating low back pain which occurred twice monthly, lasting 1 to 2 days.  He did not need an assistive device and the examiner reported that there was no effect on his occupation.  Lumbar flexion was to 90 degrees, extension to 25 degrees, right and left lateral flexion were to 25 degrees, and right and left rotation were to 30 degrees, with no change on repetition of motion.  There was diffuse lumbar tenderness but no spasm or weakness.  Muscle strength and deep tendon reflexes were normal, bilaterally, as was monofilament and vibratory sensation.  There was difficulty with sharp and dull distinction on the lateral aspect of the right foot.  The feet were warm and there was normal hair distribution.  Pedal pulses were palpable and there was no edema or muscle atrophy.  There had been no incapacitating episodes in the last 12 months.  It was reported that he had not worked in the past 3 years but had been a student since January 2009 and was looking for work.  It was noted that shortly after service, about one month after service discharge, he had injured his back while working for Home Depot, which exacerbated his condition.  

On VA spinal examination in October 2009 it was reported that the Veteran had no history of urinary incontinence urgency or retention.  He complained of numbness and weakness.  He also related having pain, spasm, fatigue, and stiffness.  He complained of constant mild pain which radiated down the front of his left leg to his left foot which was a burning sensation.  He reported having severe flare-ups every 2 to 3 weeks lasting 2 to 4 weeks, usually precipitated by standing for too long.  He reportedly had been confined to his bed at least 3 to 4 times in the last year due to back pain, usually for about 2 days.  He used a cane to ambulate and reportedly could not walk more than a few yards.  

On examination the Veteran's posture was normal but he had an antalgic gait.  There was no listing or scoliosis and no thoracolumbar ankylosis.  As to the thoracic sacrospinalis muscles there was no spasm, atrophy, guarding, painful motion, tenderness, or weakness.  Strength in flexion and extension of the hips, knees, ankles, and great toe extension was 5/5 except that left ankle dorsiflexion was 4/5.  Muscle tone was normal and there was no atrophy.  Sensation in the lower extremities was normal except that vibration and light touch were only 1/2 in the left leg.  Deep tendon reflexes were normal in the lower extremities.  Thoracolumbar flexion was to 30 degrees, extension to 25 degrees, left lateral flexion was to 40 degrees, left lateral rotation was to 45 degrees, right lateral flexion was to 30 degrees and right lateral rotation was to 50 degrees.  After repetition of motion, there was pain on motion, which limited only left lateral flexion to 20 degrees.  

The examiner noted that the Veteran was observed while dressing and appeared to bend forward much further than when being examined, and he could effortlessly flex while dressing.  The results of imaging studies were reported.  The Veteran was currently unemployed and he attributed this to being unable to stand for 8 hours.  

VA electronic (CAPRI) records show that in July 2011 the Veteran reported having radicular pain on the lateral aspect of left thigh, to mid lateral left lower leg, which depended on movements of the leg and back.  There was no perceived weakness in lower extremities.  He had had a couple of episodes of urinary incontinence, but stated that he had been a bed wetter as a child.  Past treatment included physical therapy and use of a TENS unit.  Electrodiagnostic testing, electromyogram and nerve conduction velocity studies, in December 2009 had revealed no evidence of lumbar radiculopathy or neuropathy.  On examination there was tenderness over the left sacroiliac joint.  Neurologically there was no focal muscle atrophy or weakness in either lower extremity.  Deep tendon reflexes were 2+ in all extremities.  He was able to walk on toes and make tandem gait, but did not want to do walking on heels, claiming he has pain from plantar fasciitis.  It was concluded that there was no electrodiagnostic evidence of radiculopathy or neuropathy in left lower extremity at this time.  

On VA examination of the Veteran's spine in September 2012 he had trouble with balance as his legs gave out occasionally.  An August 2009 MRI revealed left disc protrusion contacting the left S1 nerve root associated with mild to moderate degenerative facet changes at L4-S1 areas.  He had been treated at a pain management clinic.  He had been told by a neurosurgeon that he was not a candidate for surgery.  An MRI of the lumbar spine in March 2012 had noted mild subluxation and minor desiccation of L5-S1 with mild stenosis and foraminal encroachment.  The Veteran described having flare-ups manifested by excruciating pain causing difficulty sleeping and which nothing helped improve.   

On examination thoracolumbar flexion was to 15 degrees, with pain beginning at that point.  Extension was also to 15 degrees, with pain beginning at that point.   Right lateral flexion was to 15 degrees and left lateral flexion was to 20 degrees, with pain beginning at those points.  Right and left rotation were each to 15 degrees, with pain beginning at those points.  The examiner stated that the Veteran's range of motion did not conform to the normal range of motion because possible lumbar herniated nucleus pulposus (HNP).  After three repetitions of motion flexion and extension were each to 15 degrees.  Right lateral flexion was to 15 degrees and left lateral flexion was to only 5 degrees.  Right and left rotation were each to 15 degrees.  The examiner stated that there was additional limitation of motion following repetitive use testing.  However, while he had limited and painful motion, he did not have functional loss or functional impairment of the back.  He had no localized tenderness or pain on palpation.  He had guarding or muscle spasm which resulted in an abnormal gait.  

Further examination revealed that the Veteran had no muscle atrophy and testing of strength revealed as to hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension was 5/5 on the right and 4/5 on the left.  Reflexes at the knees and ankles were normal.  As to sensory testing it was normal in the right leg in the L2 through L5 nerve distributions but decreased on the left leg.  He was unable to perform straight leg raising.  As to radicular symptoms he had no numbness, paresthesias or dysesthesias in either lower extremity but had moderate constant pain in each lower extremity.  The nerve roots involved were the femoral and sciatic nerves in the left lower extremity but not in the right lower extremity; nevertheless, the examiner indicated that the severity was moderate in each lower extremity.  There were no other neurologic abnormalities, e.g., bowel or bladder problems.  It was also reported that he had incapacitating episodes for a total duration of 6 weeks in the past 12 months.  The Veteran did not use an assistive device for ambulation.  

The examiner reported that imaging studies documented the presence of arthritis but no vertebral fracture.  It was reported that the back disability impacted the Veteran's ability to work due to decreased range of motion and endurance, as well as pain.  The examiner further stated that no IVDS diagnosis was given because symptoms and findings on examination and history were out of proportion to the fairly benign MRI results of March 2012, and it was noted that the Veteran's posture was within normal limits but his gait was antalgic due to complaints of pain in both legs.  

On peripheral nerve examination in September 2012 the Veteran reported having had constant pain in legs since deployment in Iraq, and that his legs would give out occasionally.  As to symptoms in his lower extremities he reported having severe constant pain, paresthesias or dysesthesias, and numbness in each lower extremity.  On strength testing on knee extension, ankle plantar flexion and dorsiflexion, strength was 5/5 on the right and 4/5 on the left.  There was no muscle atrophy.  Reflexes were normal at the knees and ankles.  As to sensory testing it was normal in the right leg in the L2 through L5 nerve distributions but decreased on the left leg.  There were no trophic changes of the lower extremities.  His gait was antalgic, which the Veteran reported was due to pain.  

The examiner stated that the Veteran's peripheral nerve condition did not impact the Veteran's ability to work.  Further, the examiner stated that muscle strength for the right knee flexion was 5/5 and left knee flexion was 4/5.  Throughout the evaluation it was noted that there was diffuse left lower extremity decreased sensation, which was not compatible with a peripheral nerve condition and was also not consistent with radiculopathy because an MRI did not show any compressive lesion that would cause the magnitude of the Veteran's complaints.  In sum, the Veteran's symptoms appeared out of proportion to test results and findings.  

VA CAPRI records show that in September 2015 the Veteran was seen requesting a power wheelchair.  He was ambulatory with a cane and did not use a manual wheelchair.  He had a slight left -sided antalgic gait.  It was stated that his medical condition did not justify his use of a power wheelchair.  

On VA spinal examination in October 2015 it was noted that the Veteran had degenerative arthritis of the spine.  He reported having had physical therapy on numerous occasions and having gone through pain management with little relief.  He used his TENS unit 3 to 4 hours daily, depending on the pain.  He used a rolling walker when leaving home at all times and used a cane or walker around the house.  He reported that he fell about 2 or 3 times monthly, when his legs gave out due to pain. Reports bowel incontinence (seepage) associated with pain for past 4 months.  However, he stated that his bowel incontinence was a side effect of his multiple medications for PTSD and sleep disturbances.  He also related that when he had flare-ups of low back pain it was very painful to walk.  With respect to functional loss the Veteran reported that he needed assistance with walking, and was unable to run  

Thoracolumbar flexion was to 45 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees on the right and to 15 degrees on the left.  Right lateral rotation was to 25 degrees and it was to 20 degrees to the left.  He had pain in all planes of motion.  It was reported that his decreased range of motion impacted adversely on activities of daily living.  He had generalized tenderness down the entire spine from cervical vertebrae to lumbar vertebrae.  He was able to perform repetitive use testing with at least three repetitions and without any additional loss of function or range of motion.  Pain and lack of endurance significantly limited functional ability with repeated use over a period of time.  It was reported that the examination was conducted during a flare-up.  Pain, weakness, fatigability and incoordination significantly limited functional ability with flare-ups.  He had guarding or muscle spasm of the thoracolumbar spine but it did not result in an antalgic gait.  

Neurologically, it was reported that the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He reported being unable to work due to back and foot conditions.  There were no reported episodes of bedrest "ordered by a physician" in the past 12 months.  On examination he was able to sit on stretcher with both legs extended and sitting at a 90 degree angle without any noted discomfort.

Analysis

For a rating in excess of the 40 percent rating the Veteran must have either IVDS with incapacitating episodes lasting at least 6 weeks in the past 12 months, to warrant a 60 percent rating.  However, more than his verbal assurance of this is required.  Rather, there must be bed rest prescribed by a physician.  Here, there is no evidence that the Veteran has ever been prescribed bed rest by a physician.  

Alternatively, a higher rating could be assigned under the General Rating Formula for Diseases of the Spine, or by assignment of higher ratings for the orthopedic and neurologic components.  Under the General Rating Formula for Diseases of the Spine, (which assigns a rating for orthopedic component of spinal disability) a 50 percent rating could be assigned if there was unfavorable ankylosis of the entire thoracolumbar spine.  A review of the entire evidentiary record makes is indisputable that the Veteran does retain some thoracolumbar motion and, so, this precludes finding that he had any thoracolumbar ankylosis.  

Thus, there remains only the neurologic component, i.e., the signs, symptom, and impairment due to radicular symptoms in the Veteran's lower extremities.  The rating assigned is for impairment of the common peroneal nerve.  However, there is also evidence of involvement of the sciatic nerve of the left leg.  As to this, separate ratings may not be assigned for the sciatic and the common peroneal peripheral neuropathy inasmuch as the function of these nerves overlap.  Specifically, the rating criteria for each of these nerves contemplates foot drop.  Although foot drop is not shown at any time in either lower extremity this means that assigning separate ratings would result in pyramiding, which is prohibited under 38 C.F.R. § 4.14.  

In the left lower extremity, there is evidence of both sensory and motor impairment; however, because there are no organic changes a rating of no more than moderate incomplete paralysis of the common peroneal nerve is demonstrated.  The rating for moderate incomplete paralysis is 20 percent and, thus, a rating in excess thereof is not warranted.  

In the right lower extremity the Veteran has a less degree on involvement and the preponderance of the evidence demonstrates that it is primarily sensory in nature with little, if any, motor impairment and virtually no organic changes.  Thus, the level of impairment is mild incomplete paralysis for which no more than the current 10 percent rating may be assigned.  

Moreover, several examinations have noted that the Veteran's subjective complaints are excessive and not in keeping with clinical and imaging studies.  In fact, at least one examination indicated that he had not made a full effort in testing of his range of motion.  All this indicates that lesser credence must be given to the complaints of functional impairment due to pain.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that an evaluation for the Veteran's lumbar spine disability in excess of 40 percent is warranted at any time.  

Initial ratings for plantar fasciitis and pes planus rated 10 percent disabling prior to April 11, 2015, and as 50 percent thereafter

The initial grant of service connection for plantar fasciitis in March 2010 assigned a 10 percent rating analogously as synovitis under DC 5020 because there is no specific Diagnostic Code for rating plantar fasciitis.  See generally 38 C.F.R. §§ 4.20, 4.27.  Synovitis is rated as degenerative arthritis.  

That 10 percent rating remained in effect until the August 2015 Board decision granted service connection for bilateral pes planus on the basis of inservice aggravation, which was effectuated by an August 2015 rating decision and ultimately, in an October 2015 rating decision, assigned a 50 percent rating under Diagnostic Code 5276, Acquired Flat foot, effective the date of the April 11, 2015, VA examination.  


Background

On VA examination of the Veteran's feet in April 2009 he complained of chronic foot pain and episodic swelling.  He reported having been diagnosed with plantar fasciitis during service for which he was given shoe inserts.  However, his foot pain persisted and he was given light duty.  He self-rated his foot pain as being 4 or 5 on a scale of 10, rising to 6 or 7 during flare-ups.  His symptoms were worse in the morning and also after arising following a prolonged time sitting.  Alleviating factors were rest and orthotics.  He also sometimes rolled his feet on a can, which seemed to help in the morning and provided fair relief.  He had not had surgery.  He also used a single cane "on bad days."  The examiner reported that there were no effects on the Veteran's usual occupation.   

On physical examination there were no skin or vascular changes.  Muscle strength was 5/5 and equally, bilaterally.  Deep tendon reflexes were intact and equal, bilaterally.  Monofilament and vibratory sensory testing was also intact, bilaterally.  There was difficulty with sharp-dull distinction on the lateral aspect of the right foot.  The feet were warm and hair distribution was normal.  Pedal pulses were palpable.  Capillary refill was normal, and there was no edema of muscle wasting.  The Veteran's gait was antalgic, using a single cane and intentionally favoring the right foot.  

The examiner further found that there was no objective evidence of painful motion, in flexion or extension.  There was no plantar tenderness, instability or weakness.  There were no specific functional limitations on standing or walking, but it was reported that prolonged sitting and walking exacerbated the foot pain.  There was evidence of abnormal weight-bearing because there was lateral wear on the heel of the right shoe.  There were multiple calluses of both feet.  There was no pain on manipulation of the Achilles tendon.  X-rays revealed erosive changes within the right foot and mild degenerative changes in the left foot.  The diagnosis was bilateral plantar fasciitis.  

On VA examination in October 2009 the Veteran complained of heat, redness, fatigability, weakness, and lack of endurance of each foot.  He related having pain, stiffness, and swelling while standing, walking, and at rest.  It was reported that his functional limitation on standing was being able to stand for 15 to 30 minutes.  Reportedly, he was unable to walk more than a few yards.  He used a cane for ambulation.  He also used gel inserts.  However, it was noted that he was not using them at the time of the examination.  Also, while he reported having to use a cane, he was not using a cane at the time of the examination.   

On physical examination, as to the left foot, there was tenderness of the heel but no evidence of painful motion.  As to the right foot there was painful motion on pronation and supination as well as tenderness on palpation of the heel.  As to each foot, there was no evidence of swelling, instability, weakness or abnormal weight-bearing.  There were no hammertoes, hallux valgus or hallux rigidus, pes cavus (clawfoot), malunion or nonunion of tarsal or metatarsal bone, or muscle atrophy.  The Veteran's gait was antalgic.  X-rays revealed erosive changes within the right foot and mild degenerative changes in the left foot.  The examiner noted that the Veteran's usual occupation was a medical assistant but that he was currently unemployed and had been unemployed for less than one year, reportedly because he was unable to stand for 8 hours.  

VA electronic treatment (CAPRI) records show that in June 2011 the Veteran was fitted with "Am-fit" orthotics.  He was instructed on the wearing regimen as well as the wash and care of the inserts.  He was advised to follow-up with his podiatrist for a check-up of his inserts.  The inserts appeared to fit well and he was pleased with the fit and function of the insert.  

On VA examination on April 11, 2015, the examination rendered diagnoses of bilateral hallux valgus and bilateral plantar fasciitis.  The Veteran reported having received treatment for foot problems during service.  He reported that after refused to go back to Iraq, for which he was discharged from service for misconduct.  He complained of daily bilateral foot pain, as well as his legs giving out and numbness of the top of his feet.  He reported using inserts in his shoes and was followed up with a podiatrist once yearly.  He did not report that flare-ups impacted function of his feet and did not report having any functional loss of functional impairment of the feet.  

On physical examination, with respect to flat feet, the Veteran had pain on use of both feet, and in each foot the pain was accentuated on use.  He had pain on manipulation of both feet, and in each foot the pain was accentuated on manipulation.  However, there was no indication of swelling on use, although he had characteristic callouses on each foot.  He used orthotics, bilaterally.  He had extreme tenderness on the plantar surfaces of both feet, and the tenderness was not improved by orthopedic shoes or appliances.  He did not have decreased longitudinal arch height of either foot on weight-bearing.  There was no objective evidence of marked deformity of either foot, i.e., as to pronation and abduction.  There was no marked pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe of either foot.  There was no inward bowing of the Achilles tendon of either foot and no marked inward displacement or severe spasm of the Achilles tendon of either foot.  

The examiner noted that the Veteran had mild or moderate symptoms of each foot due to hallux valgus.  The examiner stated that while the examination revealed that there was pain, the pain did not contribute to functional loss.  The Veteran had pain on weight-bearing in each foot.  In each foot, there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  There was no functional loss during flare-ups or when the feet were used repeatedly over a period of time.  He used a cane for ambulation on regular basis.  The examiner opined that, after a review of the service records and claim file that there was no medical evidence suggesting that the Veteran's bilateral hallux valgus was caused by his plantar fasciitis.  

At the June 2015 videoconference the Veteran testified that when he had been deployed to Iraq he had been given splints but he had been sent stateside because his feet were so bad that he could not stand up.  Page 8.  During service he had been unable to stand for longer than 15 minutes at a time, although he had still performed his duties.  Page 9.  The boots issued by the military had worsened his problems with his feet.  Page 10.  When he had flare-ups of his service-connected low back disorder he would lose feeling in his feet.  Page 18.  He had daily swelling of his feet.  He had pain in his feet if he walked a lot.  His feet were very sensitive.  Page 29.  He also had calluses and corns.  He walked on the outside of his feet.  Page 30.  As to his service-connected plantar fasciitis the Veteran testified that he had daily swelling and after a lot of walking he had pain in his feet.  The last time he saw a podiatrist the bottoms of his feet had been found to be very sensitive.  Page 29.  He also frequently had calluses and corns, and his condition often caused him to walk on the outsides of his feet.  Page 30.  He had used orthotics since 2008.  He would soak his calluses and have them trimmed.  Page 31.

Plantar fasciitis and pes planus rated 10 percent prior to April 11, 2015

The evidence shows that the Veteran had arthritis of his feet.  However, service connection is not in effect for arthritis of the feet, having been denied by a March 2010 rating decision and reopening of that claim having been denied in an April 2015 rating decision.  Nevertheless, for the limited purpose of determining an appropriate rating the Board will discuss the impact of arthritis of the feet inasmuch as the disability was previously rated under Diagnostic Code 5020 as synovitis, which, as noted, is rated as degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

For disabilities evaluated on the basis of limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.  

DeLuca, Id., held that 38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  Deluca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40, "Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.   

However, there is no specific Diagnostic Code for rating limitation of motion of the feet.  

Pes planus, flatfoot, is rated as acquired flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is assigned for moderate impairment either unilaterally or bilaterally, with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet.  A 30 percent disability rating contemplates severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  A 50 percent rating contemplates bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable. 

In discussing the evidence as to the level of disability prior to April 11, 2015, the Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5277 provides that bilateral weak foot is a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness; and an evaluation is based on the underlying condition with a minimum rating of 10 percent.  However, here, the Veteran has no underlying constitutional condition causing weak feet.  

38 C.F.R. § 4.71a, Diagnostic Code 5278 provides for evaluations of either unilateral or bilateral acquired claw foot (pes cavus) ranging from noncompensable to a maximum 50 percent rating for bilateral claw foot with marked contraction of the plantar fascia.  Bilateral acquired claw foot (pes cavus) when slight warrants a noncompensable rating.  When bilateral with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads, a 10 percent rating is warranted.  When bilateral with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, a 30 percent rating is warranted.  With marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity a 50 percent rating is warranted.

The evidence of record does not show any such diagnosis, i. e., pes cavus.  However, since involvement of the plantar fascia is a significant rating criteria for claw foot, the Board notes that there was no evidence of all the toes tending to dorsiflex, shortened plantar fascia or of marked contraction of the plantar fascia with dropped forefoot or any atrophy of the muscles of the feet.  Thus, a rating in excess of 10 percent was not warranted prior to April 11, 2015, under Diagnostic Code 5278.  

38 C.F.R. § 4.71a, Diagnostic Code 5279 metatarsalgia, anterior (Morton's disease), either unilateral or bilateral, warrants only a 10 percent rating.  "Metatarsalgia is a cramping burning pain below and between the metatarsal bones where they join the toe bones."  Nix v. Brown, 4 Vet. App. 462, 464 (1993) and Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Metatarsalgia is a term that refers to chronic pain in the ball of the foot from any of a variety of causes, one of which is Morton's neuroma.  Morton's neuroma (or disease) is a painful neuropathy of the digital plantar nerve that usually results in pain in the ball of the foot between the third and fourth metatarsal heads.  As with pes cavus and flatfoot, the symptoms of metatarsalgia may be unilateral or bilateral, and may be relieved with appliances, orthoses, or orthopedic shoes.  Occasionally, surgery is needed for relief.  68 Fed. Reg. 7020 (February 11, 2003).

However, the only and maximum rating under Diagnostic Code 5279, for unilateral or bilateral involvement, is 10 percent.  Thus, a higher rating is not warranted under this Diagnostic Code.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280 unilateral hallux valgus warrants the assignment of a 10 percent disability rating for being operated with resection of metatarsal head or for being severe, if equivalent to amputation of great toe.  VA X-rays in July 2014 documented bilateral hallux valgus deformity with mild degenerative changes at first MTP joint, mild degenerative changes of the interphalangeal joint of the great toe.  Thus, while the Veteran has hallux valgus of both feet, he is not service-connected for hallux valgus.  Indeed, the VA medical opinion on examination in April 2015 distinctly stated that the hallux valgus was usually caused by tight fitting shoe wear and not caused by plantar fasciitis.  Accordingly, assignment of a separate disability rating under this diagnostic code is not warranted. 

38 C.F.R. § 4.71a, Diagnostic Code 5281 provides that severe unilateral hallux rigidus is to be rated as severe hallux valgus, and any such rating is not to be combined with claw foot ratings.  However, the Veteran in this case had never had hallux rigidus or claw foot.  

38 C.F.R. § 4.71a, Diagnostic Code 5282 provides for a 10 percent rating for hammer toe of all toes, unilateral and without claw foot; and a noncompensable rating is assigned for hammer toe of individual toes.  In this case the Veteran has never had hammer toe of any toe of either foot.  

38 C.F.R. § 4.71a, Diagnostic Code 5283 provides for rating malunion or nonunion of the tarsal or metatarsal bones of the foot, and a 10 percent rating is assigned when moderate; 20 percent when moderately severe; and 30 percent when severe.  However, the Veteran has never had malunion or nonunion of any tarsal or metatarsal bone of either foot.  

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  

In Copeland v. McDonald, No. 14-0929, slip op. 4 and 5 (U.S. Vet. App. June 25, 2015) the Veteran's Court rejected the contention that DC 5284 (other foot injuries) was a "catch-all" provision under which any service-connected foot disorder, or combination of service-connected foot disorders, could be properly rated.  Specifically, the Court stated that "[t]o hold that DC 5284 applies to the other eight listed foot conditions would essentially render those DCs redundant."  Copeland v. McDonald, No. 14-0929, slip op. at 5 (U.S. Vet. App. June 25, 2015). 

On the other hand, the United States Court of Appeals for the Federal Circuit stated in Delisle v. McDonald, No. 2014-7084, slip op. (Fed. Cir. June 18, 2015); 789 F.3d 1372 (Fed.Cir. 2015) that VA "knew how to draft such a catch-all, and chose not to create such in the case of DC 5257" in contrast to having created such a "catch-all" provision in DC 5284, "Foot injuries, other" which provided compensation not based on enumerated symptoms and, in fact, excluded "any reference to specific symptoms" but on the overall functional impairment of a foot, i.e., moderate for 10 percent, moderately severe for 20 percent, and severe for 30 percent.  

However, the Veteran is service-connected for pes planus, i.e., flat feet, and DC 5276 is specific in setting for rating criteria for the evaluation of that aspect of the Veteran's disabilities of his feet.  Thus, the evaluation of his plantar fasciitis and pes planus is best evaluated under DC 5276 for flat feet and not under the more generic "catch-all" provision of Diagnostic Code 5284.  

Furthermore, the Board observes that the April and October 2009 VA examinations reported that the Veteran used a cane for ambulation.  Significantly, however, at the time of the October 2009 examination he was not using a cane.  Thus, the Board concludes that the use of a cane was not actually required, as opposed to being merely preferred by the Veteran, despite his gait being described as antalgic.  This also contradicts the Veteran's self report on examination in October 2009 that he could not work because he could not stand for 8 hours.  Similarly, at the October 2009 VA examination he reported using shoe inserts, but again he was not using them at the time of that examination.  Also, on VA examination in April 2009 the examiner concluded that there were no effects on the Veteran's usual occupation.  Other than some slight sensory disturbance, examination finding in April 2009 were essentially normal and there was no objective evidence of painful motion, plantar tenderness, instability or weakness and no specific functional limitations on standing or walking.  

While the April 2009 VA examination found evidence of abnormal weight-bearing this would be encompassed in a 10 percent rating under Diagnostic Code 5276 for pes planus.  The evidence prior to April 11, 2015 did not demonstrate that marked deformity, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon.  

Thus, even with consideration being given to the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102 and 4.3, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for plantar fasciitis and pes planus prior to April 11, 2015.  

Plantar fasciitis and pes planus rated 50 percent since April 11, 2015

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  This Diagnostic Code does not provide for a rating in excess of the 50 percent disability rating assigned under Diagnostic Code 5276.  To assign a separate rating under Diagnostic Code 5284 would constitute pyramiding.  38 C.F.R. § 4.14.  

Similarly, the other Diagnostic Codes for rating disorders of the feet also do not provide for a disability rating greater than the current 50 percent evaluation which has been in effect since the date of the VA examination on April 11, 2015.  

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for plantar fasciitis and pes planus since April 11, 2015.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

38 U.S.C. § 1155 provides for creation of the Schedule for Rating Disabilities based on impairment from "specific injuries or combination of injuries" based on average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1) provides for extraschedular rating in exceptional or unusual cases when the "scheduler evaluations" are inadequate as to "disability or disabilities."  The use of the plural in the statute and regulation, the use of the word "combination" in the statute thus provides for extraschedular rating based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In Johnson, 762 F3d. 1362, a veteran sought increased ratings for service-connected for right knee degenerative changes and for rheumatic heart disease which the Board denied but remanded a claim for an increased rating for left knee degenerative changes.  It was argued that extraschedular consideration had to be given to the collective impact of rheumatic heart disease and right knee disability, which were the only two rating claims that the Board adjudicated on the merits.  There was no argument before the United States Court of Appeals for Veterans Claims (Court) or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit's held that in all claims for increased ratings that VA had to adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

In other words, it does not appear that the Federal Circuit's holding was that in all appeals for increased ratings that VA had to adjudicate the collective impact of all service-connected disabilities on appeal on an extraschedular basis.  
Consequently, while the Veteran is also service-connected for additional disorders, the Board finds that, consistent with its interpretation of Johnson, because the claims for an increased rating for the disorders of the lumbar spine and of the feet are the only increased rating claims on appeal at this time, these are the only disabilities that must be considered in the extraschedular analysis, i.e., the cumulative impact of these particular service-connected disorders.  

Moreover, the Veteran has been in receipt of a TDIU rating since May 8, 2011.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  The Veteran has attempted physical therapy and other therapeutic modalities for relief of pain from his disorders of the lumbar spine and feet.  In fact, he had repeatedly sought and been given medication for relief of pain.  Thus, any actual improvement as to the adverse impact of pain by medication weighs against extraschedular consideration.  

The appellant has failed to identify relevant symptomatology that is not contemplated by the rating criteria.  Additionally, the appellant has not cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.  Further, he has never had surgery for disorders of his feet or lumbar spine.  

The Veteran's statements and testimony of impaired function, pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.

As previously noted, several examinations have indicated that the Veteran's subjective complaints are excessive and not in keeping with clinical and imaging studies.  In fact, at least one examination suggested that he had not made a full effort in testing of his range of motion.  All this indicates that lesser credence must be given to the complaints of functional impairment due to pain.  

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

An effective date prior to May 8, 2011, for TDIU

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

If a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); and Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

The Veteran's service connection disabilities are: bilateral plantar fasciitis with bilateral pes planus, rated 10 percent since August 9, 2008, and 50 percent from April 11, 2015; lumbar spine disability rated 40 percent since August 9, 2008; PTSD, rated 30 percent since May 8, 2011; left lower extremity radiculopathy (characterized as lumbar radiculitis) rated 20 percent from March 14, 2012; right lower extremity radiculopathy (characterized as lumbar radiculitis) rated 10 percent since March 14, 2012, and a noncompensable rating is assigned for a scar of the left  buttock since March 31, 2009.  The Veteran has been in receipt of a combined disability rating of 50 percent from August 9, 2008; of 70 percent from May 8, 2011; of 80 percent from March 14, 2012; and 90 percent from April 11, 2015.  

A TDIU may be assigned where the schedular rating is less than total, and a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The impact of nonservice-connected disabilities and the effect of advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.16(a).  

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Such cases should submitted for extraschedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  Consideration must be given to all service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  While the Board does not have authority to grant an extraschedular TDIU rating in the first instance, the Board does have the authority to decide whether the claim should be referred for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b).  

When adjudicating entitlement to TDIU, VA is expected to give full consideration to the effect of combinations of disability.  Geib v. Shinseki, 733 F.3d 1350, 1353-544 (Fed. Cir. 2013) (quoting 38 C.F.R. § 4.15).  

The Veteran's DD 214 shows that he was discharged from his period of service from March 2002 to February 2005 under other than honorable conditions.  

The Veteran initially filed a claim for VA compensation on August 9, 2008.  

A VA administrative decision in March 2009 determined that the Veteran's discharge from his period of service from March 2002 to February 2005 was honorable for VA purposes.  

A June 2009 rating decision granted service connection for a lumbar spine disability which was assigned a 10 percent rating; granted service connection for bilateral plantar fasciitis and assigned a 10 percent rating, all effective August 9, 2008.  It also granted service connection for a left buttock scar which was assigned an initial noncompensable rating.  This resulted in a combined disability rating of 20 percent, effective August 9, 2008.  

A March 2010 rating decision increased the disability rating for a lumbar spine disability, from 10 percent to 40 percent, effective July 23, 2009.  This increased the combined disability rating from 20 percent to 50 percent, effective July 23, 2009.  

A December 2012 rating decision granted service connection for PTSD which was assigned an initial 30 percent rating, effective May 8, 2011 (date of receipt of claim).  

An April 2013 rating decision granted service connection for left lower extremity radiculitis which was rated 20 percent; granted service connection for right lower extremity radiculitis which was rated 10 percent; and granted a TDIU rating effective March 14, 2012.  

An August 2015 rating decision effectuate the Board's grant of service connection for IVDS and retroactively assigned a 40 percent rating from July 23, 2009 back to August 9, 2008.  Service connection for bilateral pes planus was granted and rated 10 percent disabling, and a new (and the current) effective date for a TDIU rating was granted as of May 8, 2011.  

An October 2015 rating decision combined the ratings for bilateral pes planus and for bilateral plantar fasciitis, and jointly they were assigned a 50 percent rating effective April 11, 2015.  

In this case, the Veteran did not meet the schedular criteria for a TDIU rating prior to May 8, 2011.  Thus, regardless of when he first claimed a TDIU rating, a schedular TDIU rating may not be assigned prior to meeting the criteria therefor as set forth in 38 C.F.R. § 4.16(a).  

The Veteran's contentions for an earlier effective date for a TDIU rating are essentially the same as those previously asserted for earlier effective dates for service connection for a lumbar spine disability and for bilateral plantar fasciitis.  

At the June 2015 videoconference the Veteran testified that he had initially been given an other than honorable discharge from active service in lieu of a court martial for misconduct but he had not had the opportunity to go through a military Medical Board and had not been given a discharge physical examination.  Pages 4 and 11.  The presiding Veterans Law Judge noted that character of his military discharge had subsequently been upgraded.  Page 5.  

The Veteran has otherwise indicated that his discharge under other than honorable conditions was improper and there is no evidence of actual discipline or punitive measures against him for misconduct.  However, at one of the VA examinations he reported that he had been discharge because of a refusal to return to duty overseas.  Thus, it would not be expected that he would have been evaluated by a Medical Board, particularly in a case such as this type of putative misconduct.  

In substance, the Veteran believes that his discharge under other than honorable conditions had not been warranted and even though he had not filed an original claim for service connection until 2008, the fact that his discharged had been upgraded warranted retroactive compensation because had if it not been for the initial character of his discharge he would have filed his claims for service connection shortly after his military discharge.  Pages 12 and 13.  He stated that his original discharge had been overturned and that, in essence, the upgrade in the character of his discharge should have been made effective retroactively.  Page 14.  

However, the military has never actually upgraded the character of his discharge; rather, by administrative decision, VA has determined that he is eligible for receipt of VA benefits.  Moreover, the matter of whether the Veteran would have actually have filed a claim for any VA disability compensation, including service connection for any disability as well as a TDIU rating, immediately after his discharge from service must, and can only, remain a matter of speculation.  

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

The fact remains that the Veteran did not file any such claims prior to August 9, 2008, and did not meet the schedular requirements for a TDIU rating prior to May 8, 2011.  

As the Board found in the August 2015 decision that there was no correspondence in the record received prior to August 9, 2008, indicating an intent to apply for service connection, in that case for a lumbar spine disability and bilateral plantar fasciitis.  

Likewise, there was no cogent evidence of unemployability due to service-connected disabilities which would have raised a claim for a TDIU rating prior to May 8, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim TDIU when the appellant claims an inability work or there is cogent evidence of unemployability due to service connected disability(ies)).  

Thus, because the record shows that the Veteran did not attempt to file any claims for service connection prior to August 9, 2008, and did not met the schedular rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a) until May 8, 2011, the latter date is the appropriate effective date for the TDIU rating.  

Thus, the Board finds that in this case, the only date that could serve as a basis for the award of a TDIU rating is May 8, 2011.  There is no legal entitlement to an earlier effective date for the TDIU rating prior thereto.  

As to extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.13(b), prior to May 8, 2011, the Board notes that the three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (pertaining to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims), and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117; and Geib, Id.  

In this regard, there is evidence that the Veteran had additional disabilities prior to May 8, 2011, which contributed to employment difficulties.  For example, a July 2011 VA electronic (CAPRI) treatment record establishes that the Veteran had radiculopathy from nonservice-connected disability of the neck causing intermittent parasthesias of left forearm from medial elbow to left hand, even though it was indicated at that time that he had no specific radicular symptoms.  Moreover, while at that time he was not employed, it was noted that he reported taking educational courses On-line towards a degree in information technology through the University of Phoenix.  Moreover, because the evidence indicates that the Veteran's level of functional incapacitation as well as his complaints as to the level of function impairment he has from his service-connected disabilities of the lumbar spine and feet are not concordant with the actual physical findings on VA examinations as well as imaging studies, and he has never required surgery for these disabilities, referral of the case for extraschedular TDIU entitlement would not be appropriate. 

Thus, the Board concludes that the preponderance of the evidence is against an effective date for a TDIU rating prior to May 8, 2011.  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial rating for a lumbar disability in excess of 40 percent is denied.  

An initial evaluation for plantar fasciitis and pes planus rated 10 percent disabling prior to April 11, 2015, and 50 percent thereafter is denied.  

An effective date prior to May 8, 2011, for a TDIU rating is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


